Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendment, exhibit, and remark submitted October 18, 2021 is acknowledged.
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 36-37 and 39-41  are rejected under 35 U.S.C. 103 as being unpatentable over Dietz et al. (US 20100034806 A1, IDS), in view of  Holm et al. (“Noncanonical TGFβ signaling contributes to Aortic aneurysm progression in Marfan Syndrome Mice, Sciences, 2011, Vol. 322, pp 358-361 IDS), Obama et al. (“Epidermal growth factor receptor inhibitor protect against abdominal aortic aneurysm in an mouse model,” Clinical Sciences, 2015, Vol. 128, No. 9, pp 559-565), and in further view of Takayama et al. (“True abdominal aortic aneurysm in Marfan syndrome,” J. Vascular Surgery, 2008, Vol. 49, No. 5, pp 1162-1165.).
Dietz et al. teach a method for treating a subject having or at risk of developing Marfan Syndrome or a Marfan-associated disease/condition comprising: administering to the subject an effective amount of an agent that modulates the activity of TGFβ. In one embodiment, the disease/condition is the disease or disorder is an aneurysm, particularly, an aortic aneurysm. See, particularly, the abstract, paragraphs [0011-[0013], [0018], [0028]. In one embodiments, the 
Dietz et al. do not teach expressly treating a subject having or at risk of developing Marfan syndrome or a Marfan-associated condition, such as aortic aneurysm buy administering to the subject an inhibitor of MAPK pathway signaling and/or expression, function or activity of epidermal growth factor receptor, thereby treating the subject.
However, Holm reveals that TGF beta signaling including the MAPK-ERK pathway drives the aortic aneurysm progression associated with Marfan syndrome. See, the abstract; figure la; page 258, column 2, paragraph 1.
Obama et al. teach that Angiotensin II (Ang II) has been implicated in the development of abdominal aortic aneurysm (AAA). In vascular smooth muscle cells (VSMC), Ang II activates epidermal growth factor receptor (EGFR) mediating growth promotion. Obama et al. rationalized that inhibition of EGFR would prevent Ang II-dependent AAA. Obama et al. discloses that EGFR inhibitor erlotinib has been found to inhibit the development of abdominal aortic aneurysm and reduce the rate of lethality from aortic dissection in these mice. See, the abstract. The introduction section at page 559 bridging to page 560, figure 1 at page 561, and the result section at page 562 bridging to age 563. Takayama et al. teach that abdominal aortic aneurysm, is one of the aortic aneurysm found in Patients having Marfan syndrome. See, particularly. the abstract.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use EGFR antagonist, such as erlotinib, for treating a subject having or at risk of developing Marfan syndrome or a Marfan-associated condition, such as aortic aneurysm, including abdominal aortic aneurysm 
A person of ordinary skill in the art would have been motivated to use EGFR antagonist, such as erlotinib, for treating a subject having or at risk of developing Marfan syndrome or a erlotinib has been found to inhibit the development of abdominal aortic aneurysm and reduce the rate of lethality from the aortic dissection. As to claim 40, reciting the further employment of TGFβ inhibitor, note, it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. In instant case, since TGFβ inhibitor (antagonist) has been known for treating or preventing condition/disease associated with Marfan syndrome. Thus, the further employment of TGFβ inhibitor with the EGFR inhibitor would have been obvious. Claim 41 recites not administering TGFβ inhibitor, which would have been obvious as the prior art do not particularly require the co-administration of EGFR inhibitor with a TGFβ inhibitor 
Response to the Arguments
Applicants’ amendments, exhibits and remarks submitted October 18, 2021 have been fully considered. Applicants’ statement that the Doyle dissertation submitted to John Hopkins University (the applicant) was not public available before the effect filing date of this application is sufficient to disqualify the reference as prior art. Thus, the rejections under 103 citing Doyle dissertation is here withdrawn. The amendments of claims 10 and 36 are sufficient to overcome the rejections of the claims under 35 U.S.C. 112 (b). However, the amendment, exhibit and remarks are not persuasive as to the rejections set forth above.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case the cited references as a whole teach that inhibiting of MAPK pathway signaling has been known for treating a subject having or at risk of developing Marfan Syndrome or a Marfan-associated disease/condition, Further, inhibitor of EGFR (a part of MAPK pathway), erlotinib, has been known for inhibiting the development of aortic aneurysm, a well-known symptom in Marfan syndrome. Thus, one of ordinary skill in the art would have been motived to use an inhibitor of MAPK signal pathway in general, and EGFR inhibitor in particular for treating patients of Marfan syndrome and with a reasonable expectation that treatment would mitigate the risk of aortic aneurysm development.
As to the remarks about Dietz et al., note, the claims have been examined insofar as they read on elected invention and species. Dietz et al. do not teach the employment of EGFR inhibitor, but, the teaching of Dietz et al. treating Marfan patients with a TGFβ antagonist is within the broad scope of claim 1 as  TGFβ is part of MAPK pathway as shown by Holm. 
Applicants further contend that prior art would actually teach away from claimed method, citing Martin-Alonso et al. Particularly, applicants argue that 

    PNG
    media_image1.png
    278
    654
    media_image1.png
    Greyscale

Applicants contend that  “in contrast, the present application discloses that increased MMP17 activity and consequent enhancement of EGFR, PKC and ERK promotes aneurysm progression in a mouse model of Marfan syndrome, citing paragraph [0068] and the example in the application. The argument are not persuasive. First, Martin-Alonso et al. did not teach that deficiency would lead to reduced EGFR, PKC, and ERK activation. Furthermore, the fact that “the lack of MMP17 … lead to increase susceptibility to angiotensin –II induced thoracic aortic aneurysm” would not necessarily led to the conclusion that increased or over activated MMP17 activity would not lead to angiotensin –II induced thoracic aortic aneurysm, absent a linear relationship of MMP17 and  aortic aneurysm. There is no such a relationship presented on the record. Thus, one of ordinary skill in the art, possessing the teachings of Martin-Alonso would not be led away from claimed invention.  Furthermore, as to the particular mechanism disclosed in the application: MMP17, note, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As discussed above, the prior art teach that EGFR inhibitor, erlotinib has been known for inhibiting the development of aortic aneurysm and reduce . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHENGJUN WANG/Primary Examiner, Art Unit 1627